Citation Nr: 1104187	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-35 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than October 25, 2005, 
for the award of Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from July 1943 to January 1964.  
He died in July 1989, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from regional office (RO) rating decisions of June 
2006, which granted service connection for the cause of the 
Veteran's death, and awarded DIC benefits, effective October 25, 
2005, and December 2006, which denied entitlement to an earlier 
effective date.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 1989 due to metastatic carcinoma of 
the liver, of unknown primary site.  At the time of his death, 
service connection was not in effect for any disability.  

2.  Service connection for the cause of the Veteran's death was 
denied by the RO in an unappealed rating decision dated in 
October 1989.  

3.  Service connection for the cause of the Veteran's death was 
again denied in April 1999; although the appellant submitted a 
putative notice of disagreement in May 1999, the RO rescinded the 
April 1999 rating decision, due to error, and informed the 
appellant, in June 1999, that the May 1999 statement was not 
accepted as a notice of disagreement as it was premature.  

4.  Service connection for the cause of the Veteran's death was 
denied by the RO in May 2000; the appellant did not appeal that 
decision.  

5.  The next claim for service connection for the cause of the 
Veteran's death was received October 25, 2005; service connection 
for the cause of the Veteran's death was granted in June 2006, 
based on evidence received in June 2006, effective October 25, 
2005.  


CONCLUSION OF LAW

The criteria for an award of DIC from a date earlier than October 
25, 2005, are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The Federal Circuit, however, 
held that 38 U.S.C. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to substantiate 
a claim upon receipt of a notice of disagreement with the 
effective date assigned by a RO for a compensation award.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Nevertheless, in a letter dated in September 2006, the RO advised 
the claimant of the information necessary to substantiate the 
claim for an earlier effective date, and of her and VA's 
respective obligations for obtaining specified different types of 
evidence.  


Regarding the duty to assist, there is no indication of the 
existence of additional service treatment or other records, which 
would form a basis for an earlier effective date.  Thus, the 
Board finds that no additional notification or development is 
required, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier effective date 

According to the death certificate, the Veteran died in July 
1989, at the age of 63 years, of carcinoma of unknown primary, 
metastatic to the liver, which had been present for "years."  
At the time of his death, service connection was not in effect 
for any disabilities.  

The appellant first filed a claim for service connection for the 
cause of the Veteran's death in September 1989.  That claim was 
denied by the RO in an October 1989 rating decision.  The 
appellant was informed that her claim had been denied in 
correspondence dated in November 1989, which also informed her of 
her appellate rights.  She did not appeal this determination, 
which became final.

In March 1999, the appellant filed another claim for service 
connection for the cause of the Veteran's death, this time 
claiming that his death had been caused by radiogenic cancer 
secondary to participation in nuclear testing.  Her claim was 
initially denied in April 1999, on the basis that the cause of 
the Veteran's death was not a radiogenic disease under VA law.  

A statement on her behalf, from her representative, identified as 
a notice of disagreement, was received in May 1999.  In a letter 
dated in June 1999, however, she was informed that that the May 
1999 memorandum was not accepted as a notice of disagreement at 
that time, because the April 1999 rating decision had been 
erroneous, in that it did not consider revisions to the law, and 
was premature.  See 38 C.F.R. § 20.201 (1999) (notice of 
disagreement is a disagreement with an adjudicative action).  In 
this case, the RO rescinded the adjudicative action as it was 
erroneous.

The RO subsequently developed the claim to determine whether the 
Veteran had been exposed to ionizing radiation in service, with 
the appellant's participation to the extent she was able to 
provide information (she did not marry the Veteran until 1975, 
more than 10 years after his discharge from service, and her 
actual knowledge was necessarily limited).  The RO was unable to 
find any exposure to ionizing radiation, and denied the claim in 
a May 2000 rating decision, of which the appellant was notified 
in June 2000, along with her appellate rights.  She did not 
appeal that determination, and it became final.  See 38 U.S.C.A. 
§ 7105.  

The appellant's next claim for service connection for the cause 
of the Veteran's death was received October 25, 2005; this claim 
resulted in the grant of service connection for the cause of the 
Veteran's death in a June 2006 rating decision, which assigned an 
effective date of October 25, 2005.  

The appellant contends that the effective date of the award of 
DIC benefits based on service connection for the cause of the 
Veteran's death should be when he died in 1989.  In essence, she 
states that she did not appeal the prior decisions because she 
did not have access to the necessary information.  She feels that 
it was VA's responsibility to obtain supporting information.  She 
also states that she did not appeal because she was very ill with 
poor eyesight and bad health, and was trying to deal with her son 
who was depressed over the death of his father.  

The effective date of an award of DIC is the first day of the 
month in which the Veteran's death occurred if a claim is 
received within one year after the date of death; otherwise, the 
effective date will be the date of VA receipt of the claim.  
38 U.S.C.A. § 5110(a), (d); 38 C.F.R. § 3.400(c).  Where there 
has been a final disallowance, however, the effective date of an 
award of disability compensation based on new and material 
evidence shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) 
(2010) (emphasis added).  

There is an exception when the new and material evidence consists 
of service department records.  See Vigil v. Peake, 22 Vet. App. 
63 (2008); 38 C.F.R. §§ 3.400, 3.156(c).  

Evidence of record at the time of the 2000 decision included 
service treatment records, which did not show any form of cancer 
was diagnosed while he was on active duty.  He was treated for 
multiple episodes of penile lesions; during the mid-1940's, this 
treatment often included arsenical compounds, such as Mapharsen.    

Also of record were post-service records of the Veteran's 
treatment at a military facility, dated in 1985, which showed 
that the Veteran was diagnosed as having cancer of the liver in 
March 1985, which was thought to be metastatic from an unknown 
site.  Subsequently, in October 1985, he underwent a right below-
the-knee amputation, due to gangrene caused by severe peripheral 
vascular occlusive disease.  In addition, the death certificate 
was of record, which showed his death from carcinoma of unknown 
primary, metastatic to the liver, in July 1989.

The evidence received after the 2000 decision included additional 
records of the Veteran's treatment at a naval facility as a 
retiree, from 1986 to 1989.  The medical records of the Veteran's 
treatment as a retiree, however, are not official service 
department records, as contemplated by 38 C.F.R. § 3.156(c).  It 
is clear that those records pertain to records of the Veteran's 
active service.  See 70 Fed. Reg. 35,388 (2005) (in proposing 
revisions to 38 C.F.R. § 3.156(c), discusses the types of 
official service department records encompassed by the 
regulation, all of which pertain to events occurring during 
active service).  In contrast, these are medical records of his 
treatment at military medical facilities, as a retiree.  

Moreover, the new records, which pertain to the Veteran's 
treatment between 1985, when liver cancer was diagnosed, and his 
death in 1989, do not add anything to the record, as to the 
question of service connection for the cause of the Veteran's 
death.  In this regard, none of the medical evidence of the 
Veteran's treatment for liver cancer, or any other condition 
during this period, posits a connection to service.  Further, 
this evidence shows that the liver cancer, initially diagnosed in 
1985, and thought at that time to be metastatic from an unknown 
primary site, shows that the primary site remained unresolved.  

Also added to the record was an article received in June 2006, 
entitled "The Cancer Conundrum," by Kate Cahow, published in 
Environmental Health Perspectives, Vol. 103, No. 11, Nov. 1995.  
This article contained the following:

The EPA and IARC classify arsenic as a carcinogen for which 
there is sufficient epidemiological evidence to support a 
causal association between exposure and skin cancer.  
Arsenic, a naturally occurring, toxic metal, is released 
into the environment naturally by solubilization from 
geologic formations into water supplies.  It is also 
released into occupational and community environments by 
such activities as nonferrous ore smelting and combustion 
of fuels containing arsenic. 

According to Janice Yager and John Wiencke in a 1993 
supplement to Environmental Health Perspectives (vol. 101, 
no. 3), studies of occupational exposure to high 
concentrations of arsenic in air at copper smelters and 
community exposure to arsenic in drinking water indicate an 
increased risk of lung and skin cancer, respectively.  
These authors also reported that exposure to arsenic via 
drinking water in Taiwan may have lead to increases in 
cancer at other sites, such as the bladder and kidney, and 
that epidemiological studies have indicated synergism 
between arsenic exposure and cigarette smoking in smelter 
workers in the induction of lung cancer. 

Some studies have indicated an association between exposure 
to inorganic arsenic and the development of lymphoma, lung, 
bladder, and skin cancers.  Such effects may be due to 
arsenic acting in concert with other substances in the 
environment.  Results of animal studies also support the 
theory that arsenic acts with other agents to alter or 
enhance carcinogenesis. 

Based on this article, and the service treatment records showing 
that the Veteran was treated with arsenical compounds during 
service, the RO granted service connection for the cause of the 
Veteran's death.  The RO did not obtain a medical opinion as to 
the likelihood that the therapeutic arsenic compounds with which 
the Veteran was treated in service contributed to cause his 
cancer.  Notably, the article, which was written in 1995, only 
addressed exposure to arsenic in occupational settings (copper 
smelters), as well as community exposure to arsenic in drinking 
water.  It did not address whether the arsenical compounds, such 
as Mapharsen used in a therapeutic context, contain the same 
carcinogenic properties as in the metal involved in environmental 
exposure.  The Veteran was a long-time smoker, and the rating 
decision quoted from part of the article, which noted that 
"epidemiological studies have indicated synergism between 
arsenic exposure and cigarette smoking."  The rating decision 
omitted the rest of the sentence, i.e., that this synergism had 
been found "in smelter workers in the induction of lung 
cancer."  There is no evidence, however, that the Veteran ever 
had lung cancer, and that study was limited to the environmental 
exposure of smelter workers, as opposed to the therapeutic use of 
an arsenical compound such as Mapharsen.  Finally, any recent 
studies that may have provided additional information over the 15 
years since that article was written were not reviewed.  

Regardless of what the outcome of this claim would have been, had 
a medical opinion been obtained, this report, which the RO used 
to establish a nexus to service, was not received until June 
2006, and, thus, cannot support an effective date earlier than 
the date of the October 2005 claim.  In this regard, where there 
has been a prior final denial, the award of VA benefits may not 
be effective earlier than the date the VA received the particular 
application for which the benefits were granted.  Sears v. 
Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made 
effective no earlier than the date of the new application.  See 
38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).  Even if there is new evidence supporting an 
earlier disability date, a claimant cannot receive compensation 
for a time frame earlier than the application date of the claim 
to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 
2005).  As discussed above, the limited exception for new and 
material evidence consisting of service department records does 
not apply in this case.

Moreover, the evidence does not show that the appellant was 
incapable of timely filing a notice of disagreement in response 
to any of the prior final decisions, despite her illnesses and 
problems with her son.  In this regard, she was able to file her 
claims, as well as submit evidence in support of the claims.  
Thus, the effective date awarded in the present case must be 
based on the claim received in October 2005.  Hence, the 
presently assigned effective date of October 25, 2005, is 
appropriate and there is no basis for an award of service 
connection for the cause of the Veteran's death prior to that 
date.  As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date prior to October 25, 2005, for 
the grant of service connection for the cause of the Veteran's 
death is denied.  





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


